Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2019

                                     No. 04-19-00416-CV

         VILT AND ASSOCIATES, P.C. and Mediation Centers of America, L.C.C.,
                                 Appellants

                                               v.

                           Ho Kon PARKER and Richard T. Parker,
                                      Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-19561
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER
       Appellants’ brief was originally due to be filed by September 5, 2019. On September 9,
2019, appellants were notified that the brief was late. Neither the brief nor a motion for
extension of time has been filed. It is therefore ORDERED that appellant show cause in writing
within fifteen days from the date of this order why this appeal should not be dismissed for want
of prosecution. TEX. R. APP. P. 38.8(a).


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk